office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 postn-135283-17 uilc date date to jeremy h fetter supervisory trial attorney division counsel tax exempt and governmental entities from lynne a camillo chief employment_tax branch associate chief_counsel tax exempt and governmental entities subject tax treatment of employer-provided tax preparation services as part of employer's international tax equalization program this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer cpa firm year year issues ---------------- ------------------------------------- ------- ------------------------------------- ------------- are the tax preparation services that taxpayer provides for the benefit of its employees working in foreign countries includable in the employees’ gross_income if the tax preparation services are includable in gross_income how does taxpayer determine their value for purposes of imputing income to the employees postn-135283-17 does the value of the tax preparation services constitute wages for federal_insurance_contributions_act fica tax purposes does the value of the tax preparation services constitute wages for purposes of federal_income_tax withholding fitw conclusions the tax preparation services provided by taxpayer for the benefit of its employees working in foreign countries are includable in the employees’ gross_income the amount includable in the employees’ gross_income is the fair_market_value of the tax preparation services the fair_market_value of the tax preparation services constitutes wages for fica tax purposes the fair_market_value of the tax preparation services constitutes wages for purposes of fitw unless taxpayer had a reasonable belief that such value would be excludable from the employees’ gross_income under sec_911 or taxpayer was required by the law of a foreign_country to withhold income taxes on such value facts taxpayer is a large american company that employs thousands of united_states citizens or residents in many countries around the world taxpayer’s employees frequently transfer from country to country taxpayer maintains a tax equalization policy in order to facilitate the transfers of its employees assignees to and from its international affiliates tax equalization is a process that is intended to result in assignees paying the same amount of income_tax as the assignee would have paid if he or she had not been stationed away from the country of citizenship on an international assignment under the tax equalization process taxpayer calculates what is commonly referred to as a hypothetical tax the hypothetical tax calculation made before the beginning of the tax_year constitutes an approximation of what the assignee’s overall tax_liability would be for the upcoming year if that assignee were to remain in the united_states approximate hypothetical tax the assignee’s previously agreed upon remuneration for the upcoming year is reduced by an amount equal to this approximate hypothetical tax and the assignee is not entitled to receive that portion of his or her prior remuneration taxpayer will then pay all taxes owed by the assignee on remuneration the assignee receives from taxpayer on behalf of the assignee for both the country where the assignee is stationed as well as the assignee’s country of citizenship without deducting such taxes from the assignee’s remuneration taxpayer’s payment of the assignee’s taxes on the assignee’s behalf results in additional remuneration to assignee taxpayer grosses up the additional remuneration that results from taxpayer paying the assignee’s taxes so that the assignee is not out of pocket for any of the taxes paid on her or his remuneration from taxpayer each postn-135283-17 payment of tax on behalf of the employee creates additional income to the employee and these additional_amounts are also subject_to tax at the end of the year taxpayer and the assignee calculate the exact amount of taxes that the assignee would have owed had the assignee remained in the united_states as the actual hypothetical tax upon making the new calculation taxpayer and the assignee adjust payments to make up the difference between the actual hypothetical tax and the approximate hypothetical tax computed before the beginning of the year if the approximate hypothetical tax was too high taxpayer pays the assignee the difference between the actual hypothetical tax amount and the approximate hypothetical tax amount that reduced the previously agreed upon remuneration if the approximate hypothetical tax is too low however the assignee is required to repay a portion of the assignee’s remuneration from taxpayer thus in order to adequately ascertain the amount payable receivable by taxpayer to from an assignee the actual hypothetical tax must be properly computed and compared to the approximate hypothetical tax this process of reconciling the approximate and actual hypothetical tax calculations is referred to as the tax equalization settlement in connection with its tax equalization policy taxpayer engaged cpa firm to assist with assignees’ tax matters cpa firm is a large multinational accounting and consulting firm taxpayer’s tax equalization policy provides that the following services will be performed by cpa firm with respect to tax-equalized assignees preparation of foreign united_states and state tax returns computation and payment of the approximate and actual hypothetical tax and tax equalization settlements respond to inquiries from taxing authorities as related to the foreign assignment global coordination of the assignment program and provide advice and instructions to taxpayer’s payroll department regarding how to report and tax appropriately for federal employment_tax purposes taxpayer valued the united_states and state tax_return preparation services provided for the benefit of its assignees at dollar_figure------per year and imputed this value as income and wages to its assignees taxpayer imputed no income or wages to its assignees in connection with the value of the employer-provided foreign tax_return preparation services in valuing the united_states and state tax_return preparation services taxpayer relied in part on a --------survey conducted by the national society of accountants regarding the average tax preparation fees for an itemized form_1040 with schedule a and a state return and postn-135283-17 a ------- notice----------------------- published by the united_states treasury_department treasury_department notice which estimated the average time burden and average cost of preparing a form_1040 1040a or 1040ez return the national society of accountants survey and the treasury_department notice are described in greater detail below in valuing the united_states and state tax preparation services at dollar_figure------per year for federal employment_tax purposes taxpayer additionally reasoned in part that but for the fact that taxpayer sent the assignees on international assignment the assignees would only have required and obtained basic domestic federal form_1040 and schedule a and state return preparation services moreover taxpayer determined that any additional benefit provided to the assignees in connection with taxpayer’s tax equalization policy was primarily provided for taxpayer’s benefit and therefore was properly excludable from the assignees’ wages in connection with taxpayer’s examination for the --------and --------taxable years the irs requested a complete list of all assignees who received tax preparation services and a copy of taxpayer’s tax preparation services contract with cpa firm including fee structure and all invoices related to cpa firm’s services with respect to taxpayer’s tax equalization policy taxpayer provided the irs with a list of employees who received tax preparation services during the --------and --------taxable years the cpa firm fee schedule as well as a spreadsheet itemizing the invoice amounts for each assignee the --------cpa firm fee schedule indicated that dollar_figure--------was actually paid_by taxpayer for the preparation of each assignee’s united_states income_tax returns federal and one state of this total dollar_figure--------charge dollar_figure------was attributable to non-tax preparation such as tax equalization and hypothetical tax calculations varying flat fees were also paid_by taxpayer to the cpa firm for foreign returns depending on the country eg dollar_figure-- ----------for ------- dollar_figure--------for ------ dollar_figure------- for --------- and dollar_figure--------for ------ for ------ the average tax preparation fee for a foreign return was dollar_figure------- for ------ cpa firm reduced its fee for preparation of the united_states income_tax returns federal and one state to dollar_figure--------per assignee of this total dollar_figure--------charge dollar_figure---- ------ was attributable to non-tax preparation such as tax equalization and hypothetical tax calculations the average fee cpa firm charged taxpayer for a foreign return preparation for --------was dollar_figure------- although the actual cost per foreign return as explained above depended on the country of assignment the irs proposed substantial adjustments with respect to fitw and fica_taxes for taxpayer’s --------and --------returns based on the following assertions postn-135283-17 the fair_market_value of the tax preparation services provided by taxpayer under its tax equalization policy is includable in the assignees’ gross_income for income_tax purposes and constitutes wages for employment_tax purposes the fair_market_value of the tax preparation services is the amount that an individual would have to pay for such services in an arm’s length transaction and the appropriate values of the tax preparation services as regards the assignees were at least equal to the amounts actually paid_by taxpayer to cpa firm as reflected in the cpa firm’s invoices taxpayer failed to reflect the proper value of the tax preparation services in the assignees’ wages which resulted in wage underreporting and employment_tax underpayment no adjustments were proposed by the irs under the federal_unemployment_tax_act futa as the relevant wages within the meaning of sec_3306 of all pertinent employees exceeded the futa wage_base limitation of sec_3306 in making its adjustments with respect to fitw and fica_taxes the irs excluded from assignees’ gross_income and wages all costs attributable to taxpayer’s tax equalization calculations and other costs not related to return preparation from the valuation of the tax preparation services thus the irs excluded all costs related to calculation of the hypothetical tax discussions with individuals about equalization issues travel calendar etc tax payment coordination with taxpayer for company balances due as part of the equalization arrangement and global coordination of the assignment program meetings between taxpayer and cpa firm status updates reporting technology maintenance etc the irs included in assignees’ gross_income and wages costs related to tax preparation including preparation of basic domestic united_states tax returns - nr and first state return sourcing of compensation_for federal_income_tax purposes and the employee’s foreign_tax_credit sourcing of compensation_for nonresident and part-year resident state_income_tax purposes the service has previously concluded in fsa that the value of services provided to the employer for the specific purpose of calculating the amount owing by or due to the employer to equalize the income_tax costs of its employees working in other countries is excludable as a working_condition_fringe benefit under sec_132 postn-135283-17 preparation of form_1116 foreign_tax_credit and form_255 foreign_earned_income optimization of foreign_earned_income_exclusion or foreign_tax_credit position coordination with foreign tax_return_preparer to confirm globally consistent approach to residency positions treaty articles etc and notification to employees of foreign bank account reporting fbar obligations if they had overseas financial accounts related to foreign assignment law applicable provisions of the code and regulations gross_income sec_61 provides that unless otherwise excluded gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-1 further states that gross_income includes income realized in any form whether in money property or services sec_911 excludes from gross_income at the election of a qualified_individual the foreign_earned_income of such individual and the housing_cost_amount of such individual sec_911 defines the term qualified_individual for purposes of sec_911 as an individual whose tax_home is in a foreign_country and who is either a b a citizen_of_the_united_states who has been a bona_fide_resident of a foreign_country for an uninterrupted period which includes an entire taxable_year or a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country during at least full days in such period sec_911 defines the term foreign_earned_income for purposes of sec_911 as the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual during the time periods described in sec_911 sec_911 as relevant here defines the term earned_income for purposes of sec_911 as wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered postn-135283-17 sec_911 defines the term tax_home for purposes of sec_911 with respect to any individual as such individual’s home for purposes of sec_162 relating to traveling expenses while away from home sec_911 further adds that an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states sec_911 provides that the foreign_earned_income of an individual that may be excluded under sec_911 for any taxable_year shall not exceed the amount of foreign_earned_income computed on a daily basis at an annual rate equal to the exclusion amount for the calendar_year in which such taxable_year begins sec_911 states that in general the exclusion amount for any taxable_year is dollar_figure however under sec_911 for years after such dollar_figure amount is subject_to cost-of- living adjustments for --------and ------ the exclusion amount under sec_911 was dollar_figure----------and dollar_figure--------- respectively excludable fringe_benefits sec_132 provides an exclusion_from_gross_income for any fringe benefit that qualifies as a working_condition_fringe the term working_condition_fringe means any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 sec_1_132-5 provides that an amount that would be deductible by the employee under a section other than sec_162 or sec_167 such as sec_212 is not a working_condition_fringe sec_1_132-5 provides that if the hypothetical payment for a property or service would be allowable as a deduction with respect to a trade_or_business of an employee other than the employee’s trade_or_business of being an employee of the employer it cannot be taken into account for purposes of determining the amount if any of the working_condition_fringe deductible amounts sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 provides that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_1_212-1 provides that an ordinary_and_necessary_expense paid_or_incurred by a taxpayer in connection with the determination collection or refund of any postn-135283-17 tax may be deducted under sec_212 sec_1_212-1 further states that expenses paid_or_incurred by an individual in connection with the determination collection_or_refund_of_any_tax whether the taxing authority be federal state or municipal and whether the tax be income estate gift property or any other tax are deductible the regulation adds that thus expenses paid_or_incurred by a taxpayer for tax counsel or expenses paid_or_incurred in connection with the preparation of his tax_return or in connection with any proceedings involved in determining the extent of tax_liability or in contesting his tax_liability are deductible courts have held that expenses paid_or_incurred by a taxpayer in connection with the determination collection or refund of a foreign tax are deductible under sec_212 in the same manner as expenses paid_or_incurred in connection with the determination collection or refund of a domestic tax see eg 533_f2d_550 in which the court stated in allowing a sec_212 deduction in connection with fighting a venezuelan tax_liability that the legislative_history of sub sec_212 illustrates the breadth that congress intended for this statute fica_taxes sec_3101 relating to the rate_of_tax on individuals a relating to the requirement to deduct the amount of the fica tax from wages and relating to the rate_of_tax on employers collectively provide that every employer making payments of wages is required to withhold and pay fica_taxes sec_3121 provides that for fica tax purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash unless otherwise excepted sec_3121 provides that for fica tax purposes the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe the employee will be able to exclude such benefit from income under sec_132 sec_3121 defines the term employment in pertinent part as including any service of whatever nature by an employee for the person employing him irrespective of the citizenship or residence of either within the united_states and service performed outside the united_states by a united_states citizen or resident as an employee of an american_employer as defined in sec_3121 sec_3121 defines the term american_employer as the united_states or an instrumentality thereof a united_states_resident a partnership two-thirds or more of the partners of which are united_states residents a_trust if all the trustees are united_states residents and a corporation organized under the laws of the united_states or of any state postn-135283-17 the united_states has established international social_security agreements that coordinate the united_states social_security program with the comparable programs of other countries these international social_security agreements are generally referred to as totalization agreements a totalization_agreement may affect the united_states fica tax_liability of a foreign national performing services in the united_states or of a united_states citizen or resident performing services outside the united_states as an employee of an american_employer see sec_3101 and sec_3111 fitw sec_3402 generally requires every employer making payment of wages to deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 generally defines the term wages for purposes of sec_3402 as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 provides that the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe the employee will be able to exclude such benefit from income under sec_132 sec_3401 excludes from the term wages remuneration for services for an employer other than the united_states or any agency thereof performed by a citizen_of_the_united_states if at the time of the payment of such remuneration it is reasonable to believe that such remuneration will be excluded from gross_income under sec_911 sec_3401 excludes from the term wages remuneration for services for an employer other than the united_states or any agency thereof performed in a foreign_country or in a possession_of_the_united_states by a citizen_of_the_united_states if at the time of the payment of such remuneration the employer is required by the law of any foreign_country or possession_of_the_united_states to withhold income_tax upon such remuneration sec_31_3401_a_8_a_-1 provides that the employer’s belief that sec_911 applies need only be based upon evidence reasonably sufficient to induce such belief even though the evidence is later determined by the service or a court to be insufficient to support an exclusion under sec_911 however the reasonable belief must be based upon the application of sec_911 and the regulations thereunder sec_31_3401_a_8_a_-1 provides that remuneration is not exempt from withholding if the employer is not required by the law of a foreign_country or of a possession of the united state to withhold income_tax upon such remuneration mere agreements between the employer and the employee whereby the estimated income postn-135283-17 tax of a foreign_country or of a possession_of_the_united_states is withheld from the remuneration in anticipation of actual liability under the law of such country or possession will not suffice other applicable guidance in revrul_73_13 73_1_cb_42 the irs ruled that the value of financial consulting services provided by a company to its overseas employees is includible in gross_income under sec_61 and constitutes wages for employment_tax purposes in revrul_92_29 1992_1_cb_20 an individual taxpayer operating a consulting business as a sole_proprietorship paid a tax_return_preparer dollar_figure to prepare his federal_income_tax return of the dollar_figure dollar_figure was properly allocable to preparing schedule c profit or loss from business and the remaining dollar_figure was properly allocable to preparing the remainder of the taxpayer’s federal_income_tax return including form_1040 schedule a itemized_deductions and schedule b interest and dividend income additionally the taxpayer paid dollar_figure for services rendered in resolving asserted tax deficiencies relating to the business income of the taxpayer’s sole_proprietorship the irs in revrul_92_29 concludes that in determining adjusted_gross_income under sec_62 the taxpayer may deduct expenses that relate to the taxpayer’s business as a sole_proprietor including the dollar_figure expense for preparing schedule c and the dollar_figure expense for resolving asserted tax deficiencies the irs also ruled that the taxpayer may deduct the remaining dollar_figure from adjusted_gross_income as an itemized_deduction under sec_212 in determining taxable_income subject_to the percent floor limitation under sec_67 revrul_92_69 1992_2_cb_51 analyzed whether employer-provided outplacement services constituted gross_income for income_tax purposes or wages for purposes of fica futa and fitw in determining whether the value of employer-provided outplacement services was excludable from gross_income as a working_condition_fringe in three different fact patterns the irs noted that sec_1_132-5 requires that a hypothetical payment for the services must be allowable as a deduction with respect to the employee’s specific trade_or_business of being an employee of the employer rather than the employee’s general trade_or_business of performing services as an employee the revenue_ruling states that this requirement is generally satisfied if under all the facts and circumstances the employer derives a substantial business benefit from the provision of the property or services that is distinct from the benefit that it would derive from the mere payment of additional compensation and the employee’s hypothetical payment for the property or services would otherwise be allowable as a deduction by the employee under sec_162 postn-135283-17 analysis working_condition_fringe analysis the enactment of sec_132 as part of the deficit_reduction_act_of_1984 p l effective date resulted in the substitution of a statutory approach for the prior common_law approach in determining whether employer-provided fringe_benefits are excluded from gross_income the prior common_law approach generally looked to whether the fringe benefit was compensatory or non-compensatory consequently effective date any fringe benefit is includable in the recipient’s gross_income unless the fringe benefit is excluded from gross_income by a specific statutory provision the value of the tax preparation services provided by taxpayer was a direct and personal benefit to the assignees therefore such value is includable in income unless excluded by a specific statutory provision such as sec_132 which excludes working condition fringes in order for a benefit to be excludable as a working_condition_fringe the expense incurred in providing the benefit must be an expense that the employee could deduct under sec_162 if the employee had paid for the benefit herself or himself the tax preparation services in this case are not deductible by the employee under sec_162 because they are different from the business_expenses of preparing a schedule c profit or loss from business or resolving asserted tax deficiencies relating to a taxpayer’s sole_proprietorship described in revrul_92_29 like the expenses associated with preparing a federal_income_tax return including form_1040 schedule a itemized_deductions and schedule b interest and dividend income in revrul_92_29 the tax preparation services provided by taxpayer to the assignees are personal expenses of the assignees that would only be deductible by the assignees if at all under sec_212 as stated in revrul_92_69 in order for a fringe benefit to be excludable under sec_132 as a working_condition_fringe the employer must derive a substantial business benefit from the provision of the property or services that is distinct from the benefit that it would derive from the mere payment of additional compensation and the employee’s hypothetical payment for the property or services would otherwise be allowable as a deduction by the employee under sec_162 as provided in sec_1_132-5 an amount that would be deductible by the employee under a section other than sec_162 such as sec_212 is not a working_condition_fringe the value of tax preparation services provided in this case cannot be deductible under sec_162 because sec_212 explicitly provides that all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax are deductible under that section and thus not under sec_162 see sharples supra pincite revrul_92_29 unlike the outplacement services described in revrul_92_69 the value of the employer-provided tax preparation services in this case cannot possibly qualify as a working_condition_fringe benefit under sec_132 because the cost of such services are not allowable as a deduction by the postn-135283-17 employees under sec_162 see sec_1_132-5 consequently the value of employer-provided tax preparation services in the present case cannot be excluded from the assignees’ gross_income under sec_132 as a working_condition_fringe benefit similarly as regards the foreign tax preparation services since the assignees received the same or similar personal benefit from having their foreign tax returns prepared as they did from having their domestic returns prepared and were personally obligated to file complete and accurate tax returns there is no valid basis for excluding the value of the foreign tax preparation services from gross_income while including the value of the domestic tax preparation services expenses paid_or_incurred by a taxpayer in connection with the determination collection or refund of a foreign tax are deductible under sec_212 in the same manner as expenses paid_or_incurred in connection with the determination collection or refund of a domestic tax see 533_f2d_550 like the employer-provided financial consulting services described in revrul_73_13 the receipt of the taxpayer-provided tax preparation services both for the domestic and foreign returns conferred a direct and personal benefit on the assignees and the value received must be included in the assignees’ gross_income under sec_61 in summary the assignees in this case were obligated to file tax returns both domestic and foreign and the tax preparation services provided to them by taxpayer had a direct bearing on their ability to fulfill this personal obligation an employer paying a personal_expense of an employee results in taxable_income to the employee see 279_us_716 accordingly based on the foregoing the value of the tax preparation services is includable in the assignees’ income the irs correctly did not assert that the costs attributable to taxpayer’s equalization computations were includible in the assignees’ income and wages these expenses are correctly viewed as expenses of the employer and unlike tax_return preparation costs are not personal expenses of the assignee the value of the tax preparation services sec_1_61-21 provides that an assignee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of - it has been the service’s long-standing position that the fair_market_value of tax preparation services provided by an employer to its employees in connection with the employer’s tax equalization policy is includable in the employees’ gross_income for income_tax purposes and constitutes wages for employment_tax purposes see tam nsar and fsa we note also that it would not have been reasonable for the taxpayer to believe that the tax preparation services it provided to the assignees in this case were excludable as de_minimis_fringe_benefits within the meaning of sec_132 because the value of the tax preparation services is not so small as to make accounting for it unreasonable or administratively impracticable postn-135283-17 i ii the amount if any paid for the benefit by or on behalf of the recipient and the amount if any specifically excluded from gross_income by some other section of the code sec_1_61-21 provides that in general fair_market_value is determined on the basis of all the facts and circumstances the regulation goes on to state that the fair_market_value of a fringe benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm’s length transaction the regulation further states that an employee’s subjective perception of the value of a fringe benefit is not relevant to the determination of the fringe benefit’s fair_market_value nor is the cost incurred by the employer determinative of the fair_market_value in computing the value of the united_states income_tax preparation services it provided to assignees taxpayer relies in part on the average tax preparation fee for a return according to a --------survey conducted by the national society of accountants according to that survey the average tax preparation fees for an itemized form_1040 with schedule a and a state return in --------was dollar_figure----- additionally taxpayer cites the - -------treasury department notice which states that using the best forward-looking estimates available for income_tax returns for tax_year ------ the estimated average time burden for all taxpayers filing a form_1040 1040a or 1040ez is ----hours with an average cost of dollar_figure----- per return the notice explains that this average includes all associated forms and schedules across all preparation methods and taxpayer activities in a further breakdown of its estimates the notice adds that the average burden for taxpayers filing form_1040 is about ----hours and dollar_figure----- the average burden for taxpayers filing form 1040a is about ----hours and dollar_figure----- and the average for form 1040ez filers is about --hours and dollar_figure--- taxpayer concludes that its valuation of the united_states tax_return preparation services dollar_figure----- exceeds the value estimated by both the national society of accounts and the treasury_department notice in contrast the --------fee schedule of the cpa firm utilized by taxpayer indicates that dollar_figure--------was actually paid_by taxpayer for the preparation of each assignee’s united_states income_tax returns federal and one state dollar_figure------of which was attributable to non-tax preparation such as tax equalization and hypothetical tax calculations varying fees were paid_by taxpayer to the cpa firm for foreign returns depending on the country eg dollar_figure--------for ------- dollar_figure--------for ------ dollar_figure--------for --------- and dollar_figure--------for ---- ------ for ------ the average tax preparation fee for a foreign return was dollar_figure------- for ------ cpa firm reduced its fee for preparation of the u s income_tax returns federal and one state to dollar_figure--------per assignee dollar_figure----- of which was attributable to non- tax preparation such as tax equalization and hypothetical tax calculations the average fee for a foreign return preparation for --------was dollar_figure------- although the actual cost per foreign return as explained above depended on the country of assignment postn-135283-17 neither the average tax preparation fee for an itemized form_1040 with schedule a and a state return according to the --------survey conducted by the national society of accountants nor the treasury_department notice estimating the average time burden and cost for all taxpayers filing a form_1040 1040a or 1040ez represent an adequate measure for determining the fair_market_value of the tax preparation services the assignees in this case received these assignees received sophisticated tax_return preparation services from a large multinational accounting and consulting firm with respect to both domestic and foreign tax returns the fair_market_value of those services is the amount that the same or a similar large multinational accounting and consulting firm would charge an individual employee for the same services in an arm’s length transaction as noted above the regulations specifically provide that neither the employee’s subjective perception of the value of a fringe benefit nor the employer’s cost in providing the benefit are determinative of its fair_market_value instead the fair_market_value is the amount that an individual would have to pay for the particular fringe benefit in an arm’s-length transaction unfortunately data regarding arm’s length transactions between individual employees similar to the assignees and large multinational accounting and consulting firms similar to the cpa firm for the same type of tax_return preparation services is not generally available large multinational accounting and consulting firms like the one utilized by taxpayer in this case which provide premier international tax consulting services do not typically have individual employees like the assignees in this case as tax_return preparation clients instead large companies like taxpayer enter into contracts with multinational accounting and consulting firms like cpa firm to provide tax preparation services for numerous employees stationed in various countries throughout the world in most cases the employer’s cost in providing fringe_benefits will be lower than the amount an employee would have to pay for a particular benefit in an arm’s-length transaction because the employer will have the benefit of discounts typically associated with bulk purchasing and economies of scale that may be particularly true in this case in light of the fact that the tax preparation services were provided to numerous assignees of taxpayer stationed in many different countries we note that although the employer’s cost is not by itself determinative of a benefit’s fair_market_value the facts and circumstances of this case indicate that it is reasonable to use the amounts taxpayer paid for the tax preparation services provided to the assignees ie the employer’s actual cost as the best indicator of fair_market_value of such services first it is not possible to determine what each assignee would have paid if he or she engaged cpa firm individually for the same services because cpa firm does not typically offer the same type of services to individuals like the assignees in this case second there is no survey data available to be used in determining the average amounts charged for similar services by similar premier international tax consulting firms finally there is no reason to believe taxpayer and cpa firm did not engage in an arm’s length transaction in arriving at a fair cost for the services in this case there postn-135283-17 was an arm’s length transaction resulting in the precise amount charged for particular services for specific individuals by a distinct service provider thus the cpa firm’s charges paid_by taxpayer in this case is the most accurate information available to determine the fair_market_value of the tax preparation services provided to the assignees if other credible information were available to establish that the fair_market_value of the tax preparation services is either higher or lower than the charges to taxpayer then the service would be required to take such information into account however in the absence of any other information using the amounts actually paid_by taxpayer to cpa firm for the employer-provided tax preparation services under the facts and circumstances of this case serves as a reasonable basis for determining the fair_market_value of such services under sec_1_61-21 fica tax analysis for the reasons stated earlier the value of the tax_return preparation services provided in-kind by taxpayer to the assignees is not excludable as a working_condition_fringe under sec_132 consequently it was not reasonable for taxpayer to believe at the time the fringe benefit was provided that the employee receiving the benefit would be able to exclude the benefit from gross_income under sec_132 accordingly the value of the tax preparation services is not excepted from fica_taxes under sec_3121 however depending on the country of assignment and the length of the foreign assignment a totalization_agreement between the united_states and that country may apply to determine the social_security taxation of such employer-provided tax_return preparation services benefits fitw analysis the value of the tax preparation services provided by taxpayer to the assignees was remuneration paid to the assignees in a medium other than cash therefore pursuant to sec_3401 the value of the tax preparation services constitutes wages subject_to fitw unless otherwise excepted moreover for the reasons stated previously it would not have been reasonable for taxpayer to believe based on applicable law that the assignees were entitled to exclude the value of the tax preparation services from income under sec_132 therefore the value of the tax preparation services is not excepted from income_tax_withholding under sec_3401 pursuant to sec_3402 the value of the tax_return preparation services may be excludable from wages for income_tax_withholding purposes if the taxpayer had a reasonable belief at the time the services were provided that the value of the services would be excludable from the assignee’s gross_income under sec_911 provided the value of the fringe benefit combined with all other remuneration paid to the employee for the services performed was below the threshold provided the taxpayer’s belief that sec_911 applies is based upon the application of sec_911 and the regulations thereunder taxpayer’s belief need only be based upon evidence reasonably sufficient to induce such belief even though the evidence is later determined by the service or a court to be postn-135283-17 insufficient to support an exclusion under sec_911 see sec_31_3401_a_8_a_-1 it is taxpayer’s responsibility in this case to provide documentation to support exclusion of wages from fitw under sec_3402 furthermore taxpayer in this case had assignees stationed in many different countries throughout the world whether taxpayer was required by the laws of any foreign_country to withhold income taxes on the value of the tax_return preparation services it provided to assignees depends upon the laws of each of the foreign countries in which its assignees were stationed if any of the laws of the foreign countries in which assignees were stationed required taxpayer to withhold income_tax upon remuneration paid to taxpayer’s assignees then sec_3401 would apply to except the value of the tax_return preparation services provided to the assignees stationed in those foreign countries from income_tax_withholding this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
